Citation Nr: 0206282	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  97-04 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.   Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased rating for tinea pedis, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his girl friend

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active service from October 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a rating in excess of 50 percent 
for the veteran's PTSD, denied a rating in excess of 10 
percent for tinea pedis, and denied entitlement to a total 
disability rating based on individual unemployability.  The 
veteran appealed, and in December 1999 the Board remanded the 
claim for additional development.  

A hearing was held in October 1999 at the VA Central Office 
in Washington, D.C. before C.W. Symanski, who is the member 
of the Board rendering the final determination in this claim 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 
1999). 


FINDINGS OF FACT

1.   The veteran's service-connected PTSD is shown to be 
productive of symptoms that include an exaggerated startle 
response, intrusive thoughts of Vietnam, social withdrawal, 
nightmares, and no more than occasional homicidal and 
suicidal ideation; his psychiatric disorder has not resulted 
in severe impairment or occupational and social impairment 
with deficiencies in most areas. 

2.  The veteran's tinea pedis is productive of foot symptoms 
that include itching, scaling and fungus infection; his tinea 
pedis is not shown to be productive of constant exudation or 
itching, extensive lesions, or marked disfigurement.  

3.  The veteran has a GED, and experience as a weaver, 
driver, truck driver and garage manager; he last worked in 
October 1986, at which time he stopped working due to an on-
the-job injury to his back.

4.  The veteran's service connected disabilities are PTSD, 
evaluated as 50 percent disabling, tinea pedis, evaluated as 
10 percent disabling, and residuals of malaria, evaluated as 
0 percent disabling; his combined evaluation is 60 percent; 
his service-connected disabilities do not preclude him from 
engaging in some form of substantially gainful employment 
consistent with his education and occupational experience. 


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a rating in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.132, and Diagnostic Code 9411 (as in effect prior to 
November 7, 1996), 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (effective November 7, 1996).

2.  The criteria for a rating in excess of 10 percent for 
tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.118, Diagnostic 
Codes 7806, 7813, 7819 (2001).

3.  A total disability evaluation based on individual 
unemployability due to service-connected disability is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 3.340, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001).  The appellant 
was notified in the May 1996 rating decision that the 
evidence did not show that he had met the relevant criteria 
for a higher rating for his PTSD and tinea pedis, or for 
entitlement to TDIU.  Those are the key issues in this case, 
and the rating decision, as well as the statement of the case 
(SOC), and the April 2002 supplemental statement of the case 
(SSOC), informed the appellant of the evidence needed to 
substantiate his claims.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decision, SOC and the SSOC informed the appellant 
of the information and evidence needed to substantiate this 
claims and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  The Board has determined that 
these claims may be adjudicated without further development.  
The RO has obtained VA and non-VA treatment records, as well 
as service medical records from the National Personnel 
Records Center and records from the Social Security 
Administration.  In addition, the appellant has been afforded 
more than one VA examination for the disabilities in issue.  
All identified treatment records have either been obtained.  
In this regard, pursuant to the Board's December 1999 remand, 
the RO sent the veteran a letter in January 2000 and 
requested that he identify all health care providers who had 
treated him for PTSD and tinea pedis since October 1999.  
However, there is no record of a reply that was responsive to 
the RO's letter.  The Board therefore finds that VA has done 
everything reasonably possible to assist him and that there 
is sufficient evidence of record to decide his claims 
properly.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  



II.  Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  

A.  PTSD

In June 1991, the RO granted service connection for PTSD, and 
assigned a rating of 30 percent.  There was no appeal, and 
this decision became final.  See 38 U.S.C.A. § 7105(c) (West 
1991).  The veteran's PTSD rating was subsequently increased 
to 50 percent.  On February 21, 1996, the RO received the 
veteran's informal claim for an increased rating for his 
PTSD, and a formal claim was received in March 1996.  In May 
1996, the RO denied the claim.  

The Board initially notes that the veteran filed his 
increased rating claim for his PTSD in February 1996.  During 
the course of the appeal, the rating criteria were changed.  
Specifically, on October 8, 1996, the VA published a final 
rule, effective November 7, 1996, to amend the section of the 
Schedule for Rating Disabilities dealing with mental 
disorders.  61 Fed. Reg. 52695 (Oct. 8, 1996).  Under the 
circumstances, the veteran's increased rating claim is to be 
reviewed under the criteria most favorable to his claim.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); White v. 
Derwinski, 1 Vet. App. 519, 521 (1991).  However, the changes 
in these regulations do not apply to any date prior to the 
effective date, i.e., November 7, 1996.  See 38 U.S.C.A. 
§ 5110(g) (West 1991).  

A review of the veteran's written statements, and the 
transcript of his hearing, held in October 1999, shows that 
he argues that a higher rating is warranted for his PTSD.  
Specifically, he argues that he has the following: an 
exaggerated startle response, intrusive thoughts of Vietnam, 
nightmares, occasional homicidal and suicidal ideation, and 
social withdrawal.  He further states that he has nine 
firearms, and that he never goes anywhere without a weapon.  
He reported that he has not worked since October 1986, and 
that he spends most days doing yard work and sitting around.  
He said that he had recently struck his son, and that he hit 
his daughter in about 1997.  The veteran's girlfriend stated 
that they lived together, and that the veteran had nightmares 
and sleep difficulties.  

Under the criteria in effect prior to November 7, 1996, 
38 C.F.R. § 4.132, Diagnostic Code 9411 provided that a 50 
percent rating for PTSD is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation is for 
application when the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  38 C.F.R. § 4.132.  

The Board observes here that the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV]. 

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule (e.g., such symptoms as flashbacks, 
nightmares, and isolating behavior), the symptoms listed at 
38 C.F.R. § 4.132 do not appear to be intended to be an 
exclusive or exhaustive list of symptomatology which may be 
considered for a higher rating claim.  

A VA mental disorders examination report, dated in May 2000, 
shows that the veteran complained of nervousness, depression, 
homicidal thoughts, insomnia (sleeping only three to four 
hours per night), nightmares, a weight gain or loss of up to 
22 pounds per month, irritability, an exaggerated startle 
response, hypervigilance, periodic flashbacks, avoidance of 
people, crying spells and intrusive thoughts of Vietnam.  He 
did not report panic attacks or obsessional rituals.  He 
denied violent behavior since September 1999, at which time 
he was going to hit his son, but others stopped him.  He 
denied hallucinations or delusions, feeling hopeless, or 
having any suicidal thoughts for the past three or four 
months.  He stated that he had a lot of energy and stayed 
very active, and he denied a major loss of interests.  He 
denied currently using alcohol or drugs.  He had a history of 
difficulty establishing and maintaining effective 
relationships.  He reported spending a lot of time with his 
girlfriend, and visited another friend about once a week.  He 
stated that he enjoyed walking, bowling and swimming.  He 
stated his current medications were trazodone and paroxetine.  
He was not receiving any counseling.  The examiner stated 
that the veteran was not so depressed that it seriously 
affects his ability to function independently, appropriately 
or effectively.  On examination, the veteran was overweight.  
Dress, grooming and hygiene were good.  The veteran was alert 
and oriented.  Behavior was appropriate and cooperative.  The 
veteran was talkative.  Mood was anxious and depressed.  
There were memory and concentration difficulties.  Speech was 
circumstantial, but was spontaneous, clear, relevant and 
logical.  Affect was appropriate and normal in range.  
Psychomotor activity was within normal limits.  No psychotic 
abnormalities were noted.  Insight was fair.  Recent memory 
was mildly impaired.  Immediate and remote memories were 
intact.  Concentration was moderately impaired.  Fund of 
general information, abstract thinking and judgment were 
intact.  The examiner wrote that the veteran appeared to have 
moderate difficulty in occupational functioning due to his 
PTSD, manifested by conflicts with peers.  The Axis I 
diagnosis was PTSD.  The Axis V diagnosis was a Global 
Assessment of Functioning (GAF) score of 55.  

Based on its review of the evidence, the Board finds that a 
rating in excess of 50 percent is not warranted under the 
criteria in effect prior to November 7, 1996.  The veteran 
does not appear to be receiving counseling for his PTSD, and 
the May 2000 VA examination report shows that the examiner 
assigned a GAF score of 55.  This score suggests moderate 
symptoms or moderate impairment in social, occupational or 
school functioning.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV 47 (American Psychiatric Association 
1994) ("QRDC DSM-IV").  The examiner concluded that the 
veteran had moderate difficulty in occupational functioning 
due to his PTSD, and the findings contained within this 
report appear to be consistent with the examiner's 
conclusions.  The Board further notes that the veteran's 
complaints, and the findings, noted in this report are 
consistent with those reported in the VA PTSD examination 
reports, dated in April 1996 and September 1998.  For 
example, a review of the April 1996 report shows that the 
findings included anxious and depressed mood.  Speech affect 
and psychomotor activity were within normal limits.  Insight 
was fair.  Immediate and recent memories were mildly 
impaired, and remote memory was intact.  Concentration was 
adequate.  Fund of general information, abstract thinking and 
judgment were intact.  A review of the September 1998 report 
shows that the veteran reported that he was not in counseling 
at that time.  The findings included the following: the 
veteran was alert and oriented; dress, grooming and hygiene 
were good; behavior was appropriate and cooperative; speech 
was clear, relevant and logical; concentration was good; 
immediate and remote memory, fund of general information, 
abstract thinking and judgment were all intact; recent memory 
was mildly impaired; mood was tense.  Based on the foregoing, 
the Board finds that the veteran's PTSD is not shown to have 
resulted in a severe impairment, and that it warrants no more 
than a 50 percent rating.  Accordingly, the claim must be 
denied.  

In reaching this decision, the Board has considered the VA 
outpatient treatment reports, dated between 1992 and 1997, 
which show that the veteran received treatment for his PTSD 
symptoms, and which contain GAF scores ranging between 40 and 
50.  These scores suggest serious symptoms or serious 
impairment in social, occupational or school functioning, or 
some impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  See QRDC DSM-IV.  The 
Board has also considered VA hospital reports showing 
treatment in January 1998, and between March and April of 
1998.  These reports show that the veteran was hospitalized 
for about a total of six weeks for PTSD.  They contain GAF 
scores ranging between 50 and 55, which suggest moderate 
symptoms or moderate impairment.  However, the findings in 
the VA outpatient treatment reports are at least four years 
old, and although it appears that the veteran's PTSD symptoms 
required hospitalization in early 1998, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco.  In this 
case, the findings in the VAH reports are consistent with, 
and in some respects better than, the findings in the May 
2000 VA examination report.  These findings include normal 
memory, intact concentration, and essentially normal 
orientation, speech, and mood, and show that the veteran 
denied homicidal and suicidal ideation.  Furthermore, the 
medical evidence dated subsequent to the VAH reports does not 
show that the criteria for a rating in excess of 50 percent 
have been met.  These reports show that the veteran was not 
receiving counseling, and that his symptoms have not resulted 
in severe impairment.  

A rating in excess of 50 percent is not warranted under the 
new criteria.  Under the new criteria, the veteran's 
condition is still rated under DC 9411.  However, the revised 
regulation provides that a 50 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  A 70 percent rating is warranted where 
the disorder is manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  

The Board first notes that it previous discussion of the 
probative value of the evidence is applicable here, and that 
it has determined that the May 2000 VA examination report is 
the most probative evidence of record.  In addition, the 
Board notes that the new criteria may not be applied to 
evidence dated prior to the effective date of the amended 
regulation.  See 38 U.S.C.A. § 5110(g) (West 1991).  

The Board finds that the evidence does not show that the 
veteran's PTSD symptoms have resulted in occupational and 
social impairment with deficiencies in most areas.  Although 
there is some evidence of suicidal ideation and impaired 
impulse control and occupational and social impairment, 
overall, there is insufficient evidence of such symptoms as 
obsessional rituals, defects in speech, near-continuous panic 
or depression, impairment in the ability to function or 
impulse control, spatial disorientation, neglect of personal 
appearance and hygiene, or difficulty in adapting to 
stressful circumstances such that a 70 percent rating is 
warranted.  See 38 C.F.R. § 4.130.  The May 2000 VA 
examination report shows that the veteran has not been 
receiving counseling or treatment (other than medication) for 
his PTSD.  The report contains findings in such areas as 
hygiene, orientation, behavior, mood, memory and 
concentration, speech and insight which do not reflect that 
the veteran has deficiencies in most areas to the required 
degree.  The examiner concluded that the veteran's depression 
did not seriously affect his ability to function 
independently, appropriately or effectively.  He further 
concluded that the veteran appeared to have no more than 
moderate difficulty in occupational functioning due to his 
PTSD.  The Axis V diagnosis was a GAF score of 55, which 
suggests moderate symptoms or moderate difficulty in social, 
occupational or school functioning, but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
DSM-IV.  The veteran has also reported difficulties with 
anger and violent urges, as well as striking at least one 
family member.  He also claims that he carries a firearm with 
him at all times.  His representative has argued that the 
veteran is a danger to others.  However, while there is some 
objective evidence of violent behavior, primarily occasional 
verbal threats, these symptoms are not shown to be so severe 
as to warrant a higher rating.  The Board therefore finds 
that the evidence does not show that the veteran's symptoms, 
which include, but are not limited to, depression, 
nightmares, flashbacks and sleep impairment, are of such 
severity as to warrant a 70 percent rating.  Based on the 
foregoing, the Board concludes that the veteran's PTSD is not 
manifested by symptomatology that approximates, or more 
nearly approximates, the criteria for an evaluation in excess 
of 50 percent under DC 9411, as in effect November 7, 1996, 
and thereafter.  See 38 C.F.R. § 4.7. 


B.  Tinea Pedis

A review of the veteran's written statements, and the 
transcript of his hearing, held in October 1999, shows that 
he argues that a higher rating is warranted for his tinea 
pedis.  Specifically, he argues that he must use three or 
four types of medications to control his foot symptoms, that 
he has daily outbreaks of infection with symptoms that 
include cracking, scaling, crusting and oozing.  He further 
complained of foot swelling about two to three times per 
month which required him to soak his feet for up to three 
days, and which kept him from walking.  He said that he must 
change his socks once or twice per day. 

In September 1970, the RO granted service connection for 
tinea pedis and cruris.  This disability is currently 
evaluated as 0 percent disabling (noncompensable).  In March 
1990, the RO increased the veteran's evaluation to 10 
percent.  In February 1996, the veteran filed a claim for an 
increased rating.  In May 1996, the RO denied the claim.  The 
veteran has appealed.  

The RO has evaluated the veteran's tinea pedis under 
38 C.F.R. § 4.118, Diagnostic Code 7813.  Conditions rated 
under this Diagnostic Code are to be evaluated as eczema.  
See 38 C.F.R. § 4.118, Diagnostic Code 7819 (2001).  

The criteria for the evaluation of eczema are contained in 
Diagnostic Code 7806.  Under DC 7806, eczema with 
exfoliation, exudation, or itching involving an exposed 
surface or extensive area is assigned a 10 percent 
evaluation.  A 30 percent rating is warranted for eczema with 
constant exudation or itching, extensive lesions, or marked 
disfigurement.

A VA skin examination report, dated in April 1996, shows that 
the veteran complained of flare-ups of foot symptoms and that 
the last severe flare-up was in 1994.  He reported a 
"slight" flare-up about three weeks ago, for which he was 
using various medications.  On examination, there were some 
healing dry broken vesicles over the soles of both feet, but 
no active lesions.  The dorsum of the foot was clear, with no 
evidence of swelling.  The diagnoses included tinea pedis, 
chronic and recurrent.  

VA outpatient treatment reports, dated between 1995 and 1997, 
include a September 1996 report noting onychomycosis.  

A January 1998 VA hospital report notes mycotic toenails.  

A VA skin examination report, dated in May 2000, shows that 
the veteran complained of rough skin and deteriorating 
toenails, and constant itching.  On examination, there was 
moderate fungus infection between all toes with dry, scaly 
skin on the plantar surfaces of both feet.  There was a mild 
fungus infection of the dry scaly areas.  There was a severe 
fungus infection of the great toenails of both feet with 
deformities of the nails and moderate fungus infection or 
tinea of the toenails of the third, fourth and fifth toes of 
both feet.  The examiner stated that there was no marked 
disfigurement, no exudation, and that the degree of 
industrial impairment was zero.  Lesions were described as 
mild to moderate.  The diagnoses were tinea pedis, both feet, 
and severe fungus infection of both great toenails with 
deformities and moderate fungus infection of toenails to toes 
three, four and five of both feet.  

After reviewing the evidence, the Board believes that the 
current disability picture resulting from the veteran's tinea 
pedis more nearly approximates the requirements for a 10 
percent rating.  In this regard, the May 2000 VA examination 
report shows that the examiner concluded that the veteran's 
tinea pedis had not resulted in marked disfigurement.  In 
addition, given the medical evidence, to include the absence 
of evidence of any symptoms of the skin of the feet between 
1996 and January 1998 (i.e, one January 1998 notation of 
mycotic toenails), and January 1998 and 2000), the Board is 
unable to find that the veteran has "constant" exudation or 
itching, or "extensive" lesions of the feet.  It therefore 
appears that the criteria for a 30 percent rating under DC 
7806 have not been met, and the claim must be denied.  


III.  TDIU

A review of the veteran's claim (VA Form 21-8940), received 
in March 1996, shows that he reported that he had a GED, and 
that he had worked as a driver for about 14 months, a garage 
manager for about one year, and a truck driver for about 15 
months.  He stated that he had last worked in October 1986, 
at which time he became disabled.  He stated that he did not 
leave his last job due to his disability, and he denied 
receiving workers compensation benefits.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 
4.16(a). 

In part II, supra, the Board found that the PTSD is properly 
evaluated as no more than 50 percent disabling, and that his 
tinea pedis is properly evaluated as 10 percent disabling.  
His residuals of malaria are evaluated as noncompensable.  
His combined evaluation is 60 percent.  As a result, the 
veteran does not meet the minimum schedular requirements for 
a TDIU.  38 C.F.R. § 4.16(a).

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  
38 C.F.R. § 4.16(b).  It is the established policy of VA that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  
Factors such as employment history, as well as educational 
and vocational attainments, are for consideration.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board finds that the evidence does not show that the 
veteran's service-connected disabilities render him 
unemployable.  In this regard, review of the SSA's December 
1993 decision shows that the SSA determined that the veteran 
was disabled as of September 1991 due to physical and mental 
disabilities that included PTSD.  The SSA's decision is 
extremely vague as to the extent of his (otherwise 
unspecified) physical disabilities, and when read in context, 
appears to have based its decision on his psychiatric 
impairment.  The Board has considered the veteran's 
employment history, and the impact of his PTSD on his ability 
to work.  The veteran has argued that he cannot work due to 
his PTSD.  In this regard, a determination from the Social 
Security Administration (SSA), dated in December 1993, shows 
that the veteran was determined to have been disabled as of 
September 30, 1991 due to physical and mental impairments 
that included PTSD.  However, a determination by the SSA that 
a veteran is unemployable is not controlling for purposes of 
a final VA determination.  Odiorne v. Principi, 3 Vet. App. 
456 (1992).  In this case, the SSA's decision was based on 
medical evidence at least eight years old.  Furthermore, the 
SSA's decision makes absolutely no mention of records of 
private treatment from the Bowman Gray School of Medicine 
(BGSM) (and associated records of other private health care 
providers), dated between 1987 and 1992.  This evidence 
indicates that the veteran was disabled due to an injury 
sustained to his back while at work in October 1986.  The 
BGSM records show that the veteran received extensive 
treatment for his back injury, including epidural steroid 
injections, a TENS (transcutaneous electrical nerve 
stimulation) unit and physical therapy.  The diagnoses 
included chronic low back pain and three damaged discs in his 
lumbar spine.  On several occasions the veteran has reported 
that he was disabled due to a his back injury.  See e.g., 
August 1989 NCBH report; July 1990 Twin County Community 
Hospital report; April 1993 VA hospital report; May 2000 VA 
mental disorders, and skin, examination reports.  Finally, as 
previously discussed, the medical evidence dated subsequent 
to the SSA's decision shows that the veteran currently has no 
more than moderate impairment due to his PTSD.  This evidence 
is considered more probative of his current level impairment 
than the SSA's decision.  Francisco.  Therefore, the Board 
finds that the veteran is not unable to work due to his PTSD.  

With regard to the veteran's PTSD, there is no record of 
hospitalizations subsequent to 1998, and the Board has noted 
the findings in the 1998 VAH reports.  See part II, supra.  
In the Board's opinion these findings do not show 
unemployability due to PTSD.  Furthermore, as of May 2000, 
the veteran reported that he was not receiving treatment 
(other than medication) for control of his PTSD symptoms.  
The examiner determined that the veteran had no more than 
moderate difficulty in occupational functioning due to his 
PTSD.  He assigned a GAF score of 55, which also suggests no 
more than moderate impairment.  Furthermore, the findings in 
the May 2000 PTSD report are consistent with those in VA 
examination reports dated in April 1996 and September 1998.  
With regard to tinea pedis, the May 2000 VA skin examination 
report shows that the examiner stated that the degree of 
industrial impairment was zero.  The Board therefore 
concludes that it the preponderance of the evidence is 
against the claim that the veteran is currently precluded 
from engaging in substantial gainful employment by reason of 
his service-connected disabilities.  Entitlement to TDIU is 
thus not established under 38 C.F.R. § 4.16(b).

The Board emphasizes that a total rating based on individual 
unemployability is limited to consideration of service-
connected disabilities.  For the reasons set forth above, the 
veteran's service-connected disabilities simply have not been 
shown to result in total disability. 


IV.  Conclusion

The Board finds that the preponderance of the evidence is 
against the veteran's claims.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
these issues.  38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 50 percent for service-connected PTSD 
is denied.  

A rating in excess of 10 percent for service-connected tinea 
pedis is denied.

TDIU is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

